11/15/2022



     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0555




                             No. DA 22-0555


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

STEPHANIE LYNN LEDOUX,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until December 21, 2022, to

prepare, file, and serve the Appellant's opening brief.




                                                           --r




                                                  L